 

Exhibit 10.9

This Severance Agreement and General Release (this “Agreement”) dated March 27,
2015 is made and entered into by John Bigelow (the “Executive”) and American
Water Works Service Company, Inc. (“American Water” or the “Company”).  As used
herein any reference to the “Company” shall mean American Water Works Company,
Inc., American Water Works Service Company, Inc., and all of their respective
divisions, parents, subsidiaries, affiliates or related companies, their past,
present and future officers, directors, shareholders, benefit plans, insurers,
attorneys, legal representatives, employees and agents and all of their
respective heirs, executors, administrators, successors and assigns, or any
other persons and/or entities through which American Water has acted
(collectively, “American Water” or the “Company”) with respect to the Executive.

RECITALS

WHEREAS, the Executive is employed by the Company as Senior Vice President
Business Services of American Water Works Service Company, Inc.;

WHEREAS, given the organizational restructuring which resulted in the
elimination of the Senior Vice President Business Services position, the
Executive’s employment will be terminated on May 14, 2015 (the “Separation
Date”);

WHEREAS, without admission of liability on the part of either the Executive or
the Company (collectively, the “Parties”), the Parties desire to resolve
amicably the Executive’s separation from employment, and to establish the terms
of a severance agreement and release of claims.

NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the sufficiency of which is hereby acknowledged, the Company and the
Executive agree as follows:

 

1.

Termination of Employment.  Executive understands and agrees that his
termination of employment is effective as of the close of business on the
Separation Date.

 

2.

Severance; Conditions of Receipt and Timing.  In return for the execution and
non-revocation of this Agreement and Exhibit A, and the full performance by the
Executive of the Executive’s obligations described in this Agreement, the
Company agrees to provide the Executive with the following:

 

a.

Severance Payment.  The Executive will receive a cash severance payment equal to
$323,900 (the “Severance Payment”), less applicable federal, state and local tax
withholdings and deductions in accordance with the Company’s normal payroll
practices.  The Severance Payment will be paid to the Executive in substantially
equal installments over the twelve (12) month period following the Separation
Date (the “Severance Period”) in accordance with the Company’s payroll schedule
in effect on the Separation Date; provided that the first payment shall be paid
to the Executive within thirty (30) days following the Separation Date and
include any installments that would be payable within such thirty (30) day
period, and the subsequent installment payments shall be in accordance with

 

--------------------------------------------------------------------------------

Severance Agreement and General Release Between American Water

and John Bigelow

 

 

the Company’s scheduled payroll dates over the remainder of the twelve (12)
month period from the Separation Date. 

 

b.

2015 AIP.  With respect to the Company’s 2015 Annual Incentive Plan (the “2015
AIP”), the Executive will be eligible to receive a pro-rated 2015 AIP award, if
such an AIP award is paid out to eligible participants, subject to the level of
achievement of the performance goals, and contingent upon stockholder approval
of the American Water Works Company, Inc. Annual Incentive Plan at the Annual
Meeting of Stockholders on Friday, May 15, 2015.  The prorated award shall be
calculated from January 1, 2015 to the Separation Date.  Such pro rata award
shall be determined by multiplying (x) a fraction, (A) the numerator of which is
the number of days the Executive worked for the Company during such fiscal year
(as measured to the Separation Date) and (B) the denominator of which is 365, by
(y) the annual award that would be payable to the Executive under the 2015 AIP. 
The 2015 AIP award will be paid to the Executive at the same time as continuing
employees are paid their award under the 2015 AIP, which shall be by March 15,
2016, subject to any deferral agreement the Executive previously entered into
with the Company with respect to the 2015 AIP.

 

c.

Group Health Insurance Plan.  The Executive may, at the Executive’s option,
continue to participate in American Water’s group health insurance plan pursuant
to the federal Consolidated Omnibus Budget Reconciliation Act
(“COBRA”).  American Water will pay all COBRA premiums and related costs for the
Executive for sixteen (16) weeks following the Separation Date.  Thereafter, the
Executive and any eligible dependents will be entitled to continue health care
coverage at the Executive’s sole expense for the remaining balance of the COBRA
coverage period.  The Executive’s right to COBRA health care continuation will
be set forth in a separate letter.  If the Executive elects not to participate
in the Company’s group health insurance plan or if the Executive fails to make
timely monthly contributions (as this term is defined in the COBRA documentation
that shall be provided the Executive), the Executive shall lose all eligibility
for continued participation in the Company’s group health insurance plan.  To
the extent that retiree medical applies, the Executive shall not be entitled to
Company subsidization of COBRA premiums or other related costs.

 

d.

Stock Options.  With respect to the nonqualified stock options that were granted
to the Executive under the American Water Works Company, Inc. 2007 Omnibus
Equity Compensation Plan (the “Equity Plan”) on February 21, 2013, February 20,
2014 and February 17, 2015 (collectively, the “Stock Options”), the portion of
such Stock Options which are not exercisable immediately prior to the Separation
Date shall become fully exercisable on the Separation Date.  The other terms and
conditions of the Stock Options shall remain as set forth in the respective
grant agreements for such Stock Options, including the period following the
Separation Date for which Executive may exercise such Stock Options.

 

 

2

_JRB_John Bigelow’s Initials

 

--------------------------------------------------------------------------------

Severance Agreement and General Release Between American Water

and John Bigelow

 

 

e.

Restricted Stock Units.  With respect to the restricted stock units that were
granted to the Executive under the Equity Plan on February 21, 2013, February
20, 2014 and February 17, 2015 (collectively, the “RSUs”), the portion of such
RSUs which are not vested immediately prior to the Separation Date shall become
fully vested on the Separation Date, provided that such RSUs shall not be
redeemed and converted to shares of the common stock of American Water Works
Company, Inc. (the “Common Stock”) until the dates such RSUs would have
otherwise been redeemed and converted to shares of Common Stock if the
Executive’s employment with the Company had not terminated, as set forth in each
respective grant agreement for such RSUs.  The other terms and conditions of the
RSUs shall remain as set forth in the respective grant agreements for such
RSUs. 

 

f.

Performance Stock Units.  With respect to the performance stock units that were
granted to the Executive under the Equity Plan on February 21, 2013, February
20, 2014 and February 17, 2015 (collectively, the “PSUs”), the Executive will be
eligible to earn the number of PSUs that would have been earned if the Executive
had remained employed through the last day of the applicable performance
periods, subject to the level of achievement of the applicable performance
goals, as certified by the American Water Works Company, Inc. Compensation
Committee (the “Committee”), and the other requirements of the applicable
grants.  Any portion of the PSUs which become earned based on the level of
achievement of the applicable performance goals, as set forth in the applicable
grant agreements for such PSUs, shall be redeemed and converted to shares of the
Common Stock at the times such earned PSUs would have otherwise been redeemed
and converted to shares of the Common Stock if the Executive’s employment with
the Company had not terminated, as set forth in each respective grant agreement
for such PSUs.  For purposes of clarity, the number of PSUs that are earned by
the Executive, if any, and convertible to shares of Common Stock are expressly
contingent on the level of achievement of the applicable performance goals, as
certified by the Committee.  The other terms and conditions of the PSUs shall
remain as set forth in the respective grant agreements for such PSUs.

 

g.

Outplacement Services.  American Water will provide the Executive twelve (12)
months of outplacement services following the Separation Date through a
designated provider arranged by the Company to assist the Executive in obtaining
other employment.  The Parties agree that the designated provider shall be
Career Concepts and that Career Concepts shall provide executive level
outplacement services.  The Executive will be provided direction on accessing
outplacement services in a separate letter following the execution and
non-revocation of this Agreement and Exhibit A.

 

h.

Employee Assistance Program.  During the Severance Period, the Executive shall
continue to be eligible to participate in the American Water Employee Assistance
Program following the Separation Date subject to the same terms and conditions

 

 

3

_JRB_John Bigelow’s Initials

 

--------------------------------------------------------------------------------

Severance Agreement and General Release Between American Water

and John Bigelow

 

 

as are applicable to then current active employees and executives of the
Company. 

 

i.

Conditions of Receipt and Timing. The Executive shall not be entitled to receive
the Severance Payments, the Company-paid COBRA premiums, the vesting
acceleration for the Options and RSUs, the ability to earn the PSUs, the
Outplacement Services, or continued access to the American Water Employee
Assistance Program unless and until the Executive signs this Agreement, the
Executive signs the attached Exhibit A on the Separation Date, and the seven
(7)-day Revocation Period referenced in Section 5(c)(vi) below expires without
the Executive having exercised the Executive’s right of revocation.  Provided
that this Agreement and Exhibit A are signed, and are not revoked, the Severance
Payments will commence within thirty (30) days following the Separation Date.

 

j.

No Other Severance Benefits.  The Executive acknowledges and agrees that the
amounts set forth in subsections a. through h. of this Section 2 are in complete
satisfaction of any and all compensation and benefits due to the Executive from
the Company, and that no further severance, compensation, benefits or other
amounts are owed or will be paid to the Executive, other than the amounts
described in Section 3 of this Agreement.

 

3.

Accrued Benefits.  In addition to the amounts provided under Section 2 of this
Agreement, following the Separation Date, the Executive will be entitled to
receive all (i) accrued, but unpaid, base salary earned by, but not paid to, the
Executive prior to the Separation Date, which will be paid to the Executive on
the first payroll date that follows the Separation Date, subject to any deferral
agreement the Executive previously entered into with the Company with respect to
such base salary; (ii) any accrued, but unused, vacation as of the Separation
Date, which will be paid to the Executive on the first Company payroll date that
follows the Separation Date; and (iii) any accrued or owing, but not yet paid,
vested benefits under the Company’s 401(k) plan, pension plan, nonqualified
deferred compensation plan, and post-employment retirement plan and any other
plan in which the Executive participated, which will be paid to the Executive at
the times provide under such plans.  Any stock options, restricted stock units
and performance stock unit grants that were granted to the Executive under the
Equity Plan that are outstanding and vested as of the Separation Date will be
subject to the terms and conditions of the respective grant agreements covering
such grants.  Except as set forth in Section 2(d), (e) and (f) above, equity
grants under the Equity Plan, which are not vested as of the Separation Date,
are terminated as of the Separation Date and the Executive shall not have any
further rights with respect to such unvested Equity Awards.

 

4.

Confidentiality; Non-Disclosure; Return of Property, Disparaging Statements, and
References.

 

a.

Confidentiality.  The Executive shall not at any time disclose the terms of this
Agreement or Exhibit A or the circumstances surrounding the Executive’s

 

 

4

_JRB_John Bigelow’s Initials

 

--------------------------------------------------------------------------------

Severance Agreement and General Release Between American Water

and John Bigelow

 

 

separation from employment with American Water with any person or entity except
that the Executive may disclose information about either subject matter with the
Executive’s attorney, tax advisor or spouse/legal partner provided that the
Executive’s attorney, tax advisor or spouse/legal partner first agrees to
maintain the confidentiality of any disclosed information as a condition of
receiving the information.  The Executive may also disclose the terms of this
Agreement or Exhibit A to the extent necessary to apply for unemployment
compensation benefits.  Nothing contained in this Agreement or Exhibit A shall
preclude the Executive from cooperating fully with any governmental
investigation. 

 

b.

Non-Disclosure of Confidential Information and Trade Secrets.  The Executive
acknowledges that as an employee of American Water the Executive had access to
and was entrusted with the Company’s confidential and proprietary business
information and trade secrets.  At all times prior to, during, and following the
Executive’s separation from employment with American Water, the Executive
represents that the Executive has maintained and agrees that the Executive will
continue to maintain such information in strict confidence and has not
disclosed, used, transferred or sold and will not disclose, use, transfer or
sell (directly or indirectly) such information to any third party (except as may
be required by law or legal process) so long as such information or proprietary
data remains confidential and has not been properly and lawfully disclosed or is
not otherwise in the public domain.

 

c.

Definition of “Confidential and Proprietary Business Information and Trade
Secrets”.  For purposes of this Agreement, “confidential and proprietary
business information and trade secrets” includes, but is not limited to, all
information about markets, key personnel, operational methods, proprietary
intellectual property, real property, plans for future developments, projects in
the pipeline, bid information, manuals, books, training materials, forms and
procedures, policies, customer or prospective customer lists, customer related
data, marketing plans and strategies, financial information, documents relating
to any of the foregoing, and other written and oral materials (whether
computerized or on hard copy) which are related to the business of the Company
and the confidentiality of which the Company attempts to maintain with
reasonable efforts and which the Company has not released to the general public.

 

d.

Return of Property.  The Executive shall immediately return to American Water
(and shall not retain any copies of) any and all property of the Company in the
Executive’s possession, including (without limitation) all papers, documents,
business plans, project pipeline information, correspondence and copies thereof,
and any office pass, telephones, blackberry, credit cards, electronic or
digitally stored information, and computer equipment.  The Executive may retain
the existing Company-issued mobile phone and cell phone number, which shall be
ported and transferred over to the Executive’s private mobile phone service
provider on or after the Separation Date.  The Executive further agrees to
delete

 

 

5

_JRB_John Bigelow’s Initials

 

--------------------------------------------------------------------------------

Severance Agreement and General Release Between American Water

and John Bigelow

 

 

or destroy any and all files and/or backup files containing confidential and
proprietary business information and trade secrets on any computer or storage
device owned by and/or within the care, custody or control of the
Executive.  The Executive further agrees that, at the Company’s request, the
Executive will deliver and/or provide access to the Company any personal
computing device or telephone, hard disk, backup tapes, cloud systems, disks or
thumb or flash drives of such devices for the Company’s review and permit the
Company to delete all confidential and proprietary business information and
trade secrets contained on such devices. 

 

e.

Disparaging Statements.  The Parties agrees that they will not make any
statements or comments that would tend to disparage or would be detrimental to
one another.

 

f.

References.  The Executive agrees that all requests for references from
prospective employers will be directed solely to the attention of Melanie
Kennedy, Senior Director Human Resources, American Water Works Service Company,
Inc., 1025 Laurel Oak Road, Voorhees, NJ 08043,
melanie.kennedy@amwater.com.  Upon any request for a reference, Ms. Kennedy will
solely confirm the Executive’s dates of employment with American Water,
positions the Executive held with American Water, the Executive’s last salary
earned with American Water and that the Executive’s employment ended on the
Separation Date.

 

g.

Taxes.  As required by law, the Company will issue the appropriate IRS Form(s)
at the appropriate time.  Any payments provided for herein shall be reduced by
any amounts required to be withheld by the Company from time to time under
applicable federal, state or local income or employment tax laws or similar
statutes or other provisions of law then in effect.  The Executive agrees that
(i) the Executive shall be solely responsible for all taxes, including, but not
limited to, income and excise taxes, imposed on the Executive in respect of
amounts paid to the Executive by the Company under this Agreement; and (ii) the
Executive shall not seek reimbursement from the Company for such taxes.  The
Executive also acknowledges and agrees that none of American Water nor any of
its subsidiaries or affiliates makes nor have they made any representation,
warranty or guarantee of any federal, state or local tax consequences to the
Executive of the Executive’s receipt of any payment, benefit or distribution
hereunder, including, but not limited to, under Section 409A of the Internal
Revenue Code of 1986, as amended.

 

h.

Enforcement.  The Parties agree and acknowledge that they may seek enforcement
of this Agreement in any state or federal court of competent jurisdiction in the
state of New Jersey.  The Parties further consent to enforcement of any order or
directive enforcing this Agreement from any court, whether in New Jersey or
elsewhere, by any other state or federal court in which any party hereto may
seek enforcement of any such order or directive and that the

 

 

6

_JRB_John Bigelow’s Initials

 

--------------------------------------------------------------------------------

Severance Agreement and General Release Between American Water

and John Bigelow

 

 

Parties shall not oppose application of full faith and credit principles to the
ruling of one court by another court. 

 

5.

General Release of Legal Claims; Agreement Not to Sue; Adequacy of
Consideration; Cooperation; Claims with Government Agencies.

 

a.

General Release of Legal Claims.  The Executive (on behalf of the Executive and
the Executive’s heirs, successors, assigns and representatives) hereby agrees to
unconditionally and irrevocably release and discharge, to the maximum extent
permitted by law, the Company from any and all claims or causes of action,
suits, and demands whatsoever in law or in equity, known or unknown, arising out
of or in any way connected with, or relating to any event, matter or occurrence
existing or occurring on or before the date the Executive signs this Agreement,
including, but not limited to:

 

i.

any Claims relating to the Executive’s employment with or separation of
employment from the Company;

 

ii.

any statutory, regulatory, common-law or other claims of any kind, including,
but not limited to, breach of contract claims (whether written or oral, express
or implied), tort claims, public policy claims, defamation claims, retaliation
claims, wrongful discharge claims, claims for emotional distress or pain and
suffering and claims of fraud or misrepresentation;

 

iii.

any claims for attorneys’ fees or costs;

 

iv.

any discrimination, retaliation or harassment claims including, but not limited
to, claims under Title VII of the Civil Rights Act of 1964, as amended, the
Employee Retirement Income Security Act of 1974, as amended, the Americans With
Disabilities Act, as amended, the New Jersey Constitution, the New Jersey Law
Against Discrimination, the New Jersey Conscientious Employee Protection Act,
the New Jersey Family Leave Act, the New Jersey Millville Dallas Airmotive Plant
Job Loss Notification Act, and any other claims protected by federal, state or
local laws;

 

v.

any claims regarding leaves of absence, including, but not limited to, claims
under the Family and Medical Leave Act or any federal, state or local law or
statute relating to leave;

 

vi.

any claims under the Age Discrimination in Employment Act of 1967, as amended by
the Older Workers Benefit Protection Act, and any applicable federal, state or
local laws;

 

vii.

any claims for health and welfare benefits including, but not limited to, life
insurance, accidental death & disability insurance, sick leave or other employer
provided plans or programs for group health insurance coverage (excluding claims
for COBRA continuation coverage);

 

 

7

_JRB_John Bigelow’s Initials

 

--------------------------------------------------------------------------------

Severance Agreement and General Release Between American Water

and John Bigelow

 

 

viii.

any claims under any federal, state or local military leave laws, including the
Uniformed Services Employment and Reemployment Rights Act; 

 

ix.

any claims under the Occupational Safety and Health Act;

 

x.

any claims under the federal Worker Adjustment and Retraining Notification Act
or state law equivalent statutes;

 

xi.

any claims under the Fair Credit Reporting Act; and

 

xii.

any other claims relating to the Executive’s hire, employment, or separation
thereof.

 

b.

Scope of General Release.  The Executive hereby acknowledges and agrees that
this general release includes all claims the Executive ever had, now has or
which the Executive’s heirs, agents, executors or assigns, or any of them,
hereafter can, shall or may have, for or by reason of any cause, matter or thing
whatsoever arising at any time up to and including the date that the Executive
signs this Agreement.

 

c.

Waiver of Claims under the Age Discrimination in Employment Act.  The Executive
acknowledges and agrees that the Executive is waiving any claims under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that:

 

i.

the Executive is receiving consideration which is in addition to anything of
value to which the Executive otherwise would have been entitled; and

 

ii.

the Executive fully understands the terms of this Agreement and the Executive
enters into it voluntarily without any coercion on the part of any person or
entity; and

 

iii.

the Executive was given adequate time to consider all implications and to freely
and fully consult with and seek the advice of whomever the Executive deemed
appropriate and has done so; and

 

iv.

the Executive was advised in writing, by way of this Agreement, to consult an
attorney before signing this Agreement; and

 

v.

the Executive was advised that the Executive has twenty-one (21) calendar days
from the date on which the Executive receives this Agreement within which to
consider this Agreement before signing it and, in the event that the Executive
signs this Agreement and returns it back to the Company during this time period,
said signing constitutes a knowing and voluntary waiver of this time period, and
the Executive understands that any changes to this Agreement, whether material
or not, do not restart the twenty-one (21) day period; and

 

 

8

_JRB_John Bigelow’s Initials

 

--------------------------------------------------------------------------------

Severance Agreement and General Release Between American Water

and John Bigelow

 

 

vi.

the Executive has seven (7) calendar days after executing this Agreement within
which to revoke this Agreement (the “Revocation Period”).  If the seventh day is
a weekend or national holiday, the Executive has until the next business day to
revoke.  If the Executive elects to revoke this Agreement, the Executive shall
notify Melanie Kennedy, Senior Director Human Resources, American Water Works
Service Company, Inc., 1025 Laurel Oak Road, Voorhees, NJ 08043,
melanie.kennedy@amwater.com in writing of the Executive’s revocation.  Any
determination of whether the Executive’s revocation was timely shall be
determined by the date of actual receipt by Ms. Kennedy.  

 

d.

Non-Released Claims.  The general release in this Section 5 does not apply to:

 

i.

any claims for vested benefits under any Company retirement, 401(k), profit
sharing or other deferred compensation plan;

 

ii.

any claims to require the Company to honor its commitments set forth in this
Agreement;

 

iii.

any claims for unemployment compensation or workers’ compensation; or

 

iv.

any claims to interpret or to determine the scope, meaning or effect of this
Agreement.

 

e.

Adequacy of Consideration.  The Executive agrees that this Agreement (and, in
particular, this Section 5) and Exhibit A are supported by adequate
consideration to which the Executive would otherwise not be entitled if the
Executive did not sign this Agreement and Exhibit A.

 

f.

Cooperation.  The Executive agrees that the Executive shall cooperate with the
Company in the defense of any claim currently pending or hereinafter pursued
against the Company on any matter that arose during the Executive’s employment
as Senior Vice President Business Services for American Water Works Service
Company, Inc. without the payment of any additional compensation other than as
set forth in this Agreement.  American Water shall pay the Executive for all of
the Executive’s approved and reasonable costs and expenses incurred in
connection with such cooperation.  In the case of legal proceedings, the
Executive agrees to notify, in writing, the individual then holding the office
of General Counsel, American Water, 1025 Laurel Oak Road, Voorhees, NJ 08043, of
any subpoena or other similar notice to give testimony or provide documentation
within two (2) business days of receipt of the same and prior to providing any
response thereto.  Nothing in this Agreement or Exhibit A shall preclude the
Executive from participating in and fully cooperating with any governmental
investigation.

 

g.

Indemnification.  The Company agrees to defend, hold harmless, and indemnify the
Executive for any and all claims arising from and/or in any way related to the
Executive’s employment with American Water, including but not limited to

 

 

9

_JRB_John Bigelow’s Initials

 

--------------------------------------------------------------------------------

Severance Agreement and General Release Between American Water

and John Bigelow

 

 

reasonable attorney’s fees, costs and damages and other related litigation
expenses, for any and all claims arising out of any lawsuits, charges of
discrimination, or wage claims (the “Cases”) for which the Executive would be
indemnified if an executive of the Company. To the extent the Executive was a
covered insured by any Company insurance policy, nothing herein negates such
coverage or indemnity provided by such policy except the Executive’s refusal to
cooperate as defined in Section 5(f) above.  The Company’s duty to defend,
indemnify, and hold the Executive harmless shall not apply if the Executive
fails to cooperate in the investigation or defense of the Cases or any other
proceedings in which the Executive has been identified as a material
witness.  To the extent that it is necessary for the Executive to retain counsel
other than the Company’s counsel with respect to any matter, counsel shall be
selected and paid by the Company subject to approval by the Executive, which
approval shall not be withheld unreasonably. 

 

h.

Claims with Government Agencies.  Nothing in this Agreement or Exhibit A shall
be construed to prevent the Executive from filing a charge with, or
participating in an investigation conducted by, any governmental agency,
including, without limitation, the United States Equal Employment Opportunity
Commission (the “EEOC”), or applicable state/city fair employment practices
agency, to the extent required or permitted by law.  Nevertheless, the Executive
gives up the right to receive any monetary relief whatsoever, including but not
limited to financial benefit or monetary recovery from any lawsuit filed or
settlement reached by the EEOC, applicable state/city fair employment practices
agency, or anyone else with respect to any claims released and waived in this
Agreement or Exhibit A.  Additionally, after entering into this Agreement, the
Executive agrees to give up the right to receive any financial benefit or
monetary recovery whatsoever resulting from any lawsuit against the Company that
the Executive initiated, sponsored or in which the Executive participated for
any claims arising out of or in any way connected with, or relating to any
event, matter or occurrence existing or occurring on or before the date the
Executive signs this Agreement and Exhibit A.

 

i.

General Release by American Water.  American Water hereby agrees to
unconditionally and irrevocably release and discharge, to the maximum extent
permitted by law, the Executive from any and all claims or causes of action,
suits, and demands whatsoever in law or in equity, known or unknown, arising out
of or in any way connected with, or relating to any event, matter or occurrence
existing or occurring before the Company signs this Agreement, including but not
limited to any claims arising from and/or in any way related to the Executive’s
employment with American Water so long as such conduct was not criminal or in
violation of American Water’s policies and practices existing on or before the
Separation Date, including but not limited to American Water’s Code of Ethics
Policy.

 

 

10

_JRB_John Bigelow’s Initials

 

--------------------------------------------------------------------------------

Severance Agreement and General Release Between American Water

and John Bigelow

 

 

6.

Acknowledgements Concerning Compensation.  The Executive acknowledges and agrees
that the payments set forth above shall constitute the total amount owed by the
Company, and that the Executive has (i) received all wages and compensation owed
through the Separation Date, (ii) been paid by the Company for all hours the
Executive has worked for the Company, and that the Executive is in receipt of
all other amounts due from the Company through the Separation Date, including
but not limited to, all wages, payments, bonuses, benefits, pay in lieu of
notice, salary continuation or severance, compensation, or any other
remuneration of whatever kind arising from or relating to the Executive’s
employment or the termination of the Executive’s employment with American Water,
except for the payments and benefits expressly provided for under this
Agreement, and (iii) the Executive has not suffered any on-the-job injury for
which the Executive has not already filed a claim. 

 

7.

Section 409A. To the extent applicable, this Agreement is intended to comply
with the applicable provisions of section 409(A) of the Internal Revenue
Code.  Accordingly, all provisions herein are intended to be construed and
interpreted to comply with section 409A of the Code or an exemption
therefrom.  Further, for purposes of section 409A of the Code, it is intended
that each payment provided for hereunder, including each payment under a right
to receive installment payments, be treated as a separate payment.  The
Executive agrees and understands that neither the Company nor any of the other
Releasees (i) have any obligation to indemnify or otherwise protect the
Executive from the obligation to pay any taxes pursuant to section 409A of the
Code and (ii) makes or has made any representation, warranty or guarantee to the
Executive of compliance under section 409A of the Code.

 

8.

General Terms.

 

a.

Notices.  All notices, demands or other communications to be given or delivered
under or by reason of the provisions of this Agreement shall be in writing and
shall be deemed to have been given when delivered personally to the recipient,
two (2) business days after the date when sent to the recipient by reputable
express courier service (charges prepaid) or four (4) business days after the
date when mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid.  Such notices, demands and other
communications shall be sent to the Executive and to the Company at the
addresses set forth below

If to the Executive:

John Bigelow

8 Commonwealth Ct.

Medford, NJ 08055

If to the Company:

Michael Sgro, General Counsel

1025 Laurel Oak Road

Voorhees, NJ 08043

 

 

11

_JRB_John Bigelow’s Initials

 

--------------------------------------------------------------------------------

Severance Agreement and General Release Between American Water

and John Bigelow

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

b.

Modification.  This Agreement sets forth the entire understanding of the Company
and the Executive as to the subject matter contained herein and can be modified
only by a writing signed by both the Executive and a duly authorized agent of
American Water.

 

c.

Entire Agreement.  This Agreement constitutes the entire understanding and
agreement between the Company and the Executive hereto with respect to severance
payments and other benefits described herein and the settlement of claims
against the Company and cancels all previous oral and written negotiations,
agreements, commitments and writings in connection therewith.

 

d.

Assignment.  All of the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective heirs,
executors, administrators, legal representatives, successors and assigns of the
Company and the Executive hereto.

 

e.

Interpretation of Agreement.  If any provision of this Agreement or application
thereof to anyone under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction.

 

f

Choice of Law and Forum.  This Agreement shall be governed by the substantive
law of the state of New Jersey without regard to its conflict of law rules.  The
Company and the Executive consent to the exclusive jurisdiction of the courts of
New Jersey to adjudicate any and all disputes arising between them and hereby
waive any and all objections based on alleged lack of personal jurisdiction.

The Company and the Executive have carefully read and understand all of the
provisions of this Agreement.  They enter into this Agreement freely, knowingly,
and voluntarily.  In entering into this Agreement, neither the Company nor the
Executive is relying upon any representations or promises not expressly set
forth in this Agreement.  Intending to be legally bound to this Agreement, the
Company’s representative and the Executive sign their names below.

 

/s/ Brenda Holdnak

 

/s/ John Bigelow

Brenda Holdnak

 

John Bigelow

Vice President Human Resources

 

 

American Water Works Service Company, Inc.

 

 

 

 

 

Dated:  3-27, 2015

 

Dated:  3-27-, 2015

 

 

12

_JRB_John Bigelow’s Initials

 

--------------------------------------------------------------------------------

Severance Agreement and General Release Between American Water

and John Bigelow

 

EXHIBIT A

In consideration of the promises made in the AGREEMENT AND GENERAL RELEASE
entered into between John Bigelow (the “Executive”) and American Water Works
Service Company, Inc. (the “Company”), the Executive does hereby REMISE, RELEASE
AND FOREVER DISCHARGE the Company, its officers, directors, employees, agents,
attorneys, predecessors, successors and assigns (the “Releasees”) from all
actions, suits, claims and demands in law or equity that the Executive ever had,
now has, or hereafter may have, from the beginning of time to and including the
date that the Executive signs this Exhibit A (this “General Release”), whether
known or unknown, suspected or unsuspected.  This General Release includes but
is not limited to all claims arising under Title VII of the Civil Rights Act of
1964, Sections 1981 through 1988 of Title 42 of the United States Code, the
Civil Rights Act of 1866, the Civil Rights Act of 1991, the Equal Pay Act, the
United States Constitution, the Employee Retirement Income Security Act, the
Americans with Disabilities Act, the Occupational Safety and Health Act, the
Immigration Reform and Control Act, Executive Orders 11246 and 11141, the Worker
Adjustment Protection Act of 1990, the Fair Credit Reporting Act, the Genetic
Information Nondiscrimination Act, the Uniformed Services Employment and
Reemployment Rights Act, the Employee Polygraph Protection Act, the New Jersey
Constitution, the New Jersey Law Against Discrimination, the New Jersey
Conscientious Employee Protection Act, the New Jersey Family Leave Act, the New
Jersey Millville Dallas Airmotive Plant Job Loss Notification Act, and any other
federal, state or local law or ordinances, or any common law claim under tort,
contract or any other theories now or hereafter recognized, as amended where
applicable.  This General Release also includes claims which the Executive may
have for any type of damages cognizable under any of the laws referenced herein,
including, but not limited to, any and all claims for compensatory damages,
punitive damages, and attorneys’ fees and costs.  The Executive shall not bring
a lawsuit against any of the Releasees for any of the claims described
above.  Should any entity, agency, commission, or person file a charge, action,
complaint or lawsuit against the Releasees based upon any of the above-released
claims, the Executive agrees not to seek or accept any resulting relief
whatsoever.  The Executive also agrees that this General Release should be
interpreted as broadly as possible to achieve the Executive’s intention to waive
all Claims which the Executive may have against the Releasees.  The Executive
acknowledges that the benefits made available to the Executive have been
explained to the Executive by the Company and are due consideration in exchange
for release of claims listed in Section 5 of the Agreement to which this General
Release was attached.  Notwithstanding anything to the contrary herein, nothing
in this General Release shall impact or otherwise affect the Executive’s rights
under, and to enforce, this General Release and the Agreement to which this
General Release was attached.  The Executive agrees that the Executive had at
least twenty-one (21) calendar days from the date that the Executive received
the Agreement to which this General Release was attached to consider this
General Release, that the Executive was advised to consult with the Executive’s
own attorney prior to signing this General Release, that the Executive may
revoke this General Release within a period of seven (7) days after signing it
,and that this General Release shall not be effective or enforceable until the
expiration of the seven (7) day revocation period.  American Water hereby agrees
to unconditionally and irrevocably release and discharge, to the maximum extent
permitted by law, the Executive from any and all claims or causes of action,
suits, and demands whatsoever in law or in equity, known or unknown, arising out
of or in any way connected with, or relating to any

 

 

13

_JRB_John Bigelow’s Initials

 

--------------------------------------------------------------------------------

Severance Agreement and General Release Between American Water

and John Bigelow

 

event, matter or occurrence existing or occurring before the Company signs this
General Release, including but not limited to any claims arising from and/or in
any way related to Executive’s employment with American Water so long as such
conduct was not criminal or in violation of American Water’s policies and
practices existing on or before the Separation Date, including but not limited
to American Water’s Code of Ethics Policy

 

/s/ Brenda Holdnak

 

/s/ John Bigelow

Brenda Holdnak

 

John Bigelow

Vice President Human Resources

 

 

American Water Works Service Company, Inc.

 

 

 

 

 

Dated:  5-20-2015

 

Dated:  5-14-15

(To Be Signed On The Executive’s Separation Date)

 

(To Be Signed On The Executive’s Separation Date)

 

 

 

14

_JRB_John Bigelow’s Initials

 